Title: To James Madison from Samuel Latham Mitchill, 6 March 1806 (Abstract)
From: Mitchill, Samuel Latham
To: Madison, James


                    § From Samuel Latham Mitchill. 6 March 1806, Washington. “Information of the death of John Lyle Consul of the U.S. at Curacoa has been received at Newyork, by the Schooner Hannah, Bartley Master in 24 days to Grant Forbes & Co. Owners and whose consignee he was, and by the Schooner Franklin, Capt. Jones, in 28 days from that port.
                    “To fill the vacancy, an application has been made by Mr. Philip Depeyster of Newyork, to myself, to the Vice President and some other gentlemen, for a recommendation to the President as the successor of Mr. Lyle. I beg you to submit the case of Mr. Depeyster to the consideration of the President. I am personally acquainted with him; and consider him as every way worthy of the appointment.
                    “The Vice-President requests me to inform you that he will at any early day, add his Opinion of Mr. D’s character, and of his fitness for the office.”
                